


Exhibit 10.23(e)

 

SUBLEASE AGREEMENT

 

THIS SUBLEASE AGREEMENT (the “Sublease”) is entered into as of the 20th day of
October, 2014, by and between the Sublandlord and Subtenant hereinafter named. 
Upon the terms and conditions hereinafter set forth, the Sublandlord and
Subtenant agree as follows:

 

1.                                      DEFINITIONS AND BASIC PROVISIONS.  The
following definitions and basic provisions shall be used in conjunction with and
limited by the reference thereto in the provisions of this Sublease:

 

A.

“Sublandlord”:

FLIPSWAP, INC.,

 

 

a Delaware corporation

 

 

 

B.

Address of Sublandlord:

 

 

 

 

 

909 Hidden Ridge, Suite 500

 

 

Irving, Texas 75038

 

 

Attention: Jim Fredericks

 

 

 

C.

“Subtenant”:

Emmaus Life Sciences, Inc.,

 

 

a Delaware corporation

 

 

 

D.

Address of Subtenant:

 

 

 

 

 

Before Commencement Date:

20725 S. Western Avenue, Suite 136

 

 

Torrance, CA 90501

 

 

Attention: Willis Lee

 

 

 

 

After Commencement Date:

21250 Hawthorne Boulevard, Suite 800

 

 

Torrance, CA 90503

 

 

Attention:  Willis Lee

 

E.                                      “Master
Landlord”:                                        BIXBY TORRANCE, LLC, a
Delaware limited liability company.

 

F.                                      “Sublease Premises”:  7,493 rentable
square feet of space described as Suite 800 of the building commonly known as
21250 Hawthorne Boulevard, Torrance, California 90503 (the “Building”).

 

G.                                     “Sublease Term”:  A period commencing the
first to occur of (i) the date Subtenant commences business within the Sublease
Premises, or (ii) October 15, 2014 (the “Commencement Date”) and ending
December 31, 2015 (the “Expiration Date”).

 

H.                                    “Base Rent”:  Sublandlord shall deliver
the Premises to Subtenant on October 15, 2014 (subject to obtaining the prior
approval of the Master Landlord).  The Base Rent shall be abated for the first
thirty (30) days of the Sublease Term. Base Rent shall commence November 14,
2014 and, thereafter, be payable monthly, on the first day of each calendar

 

1

--------------------------------------------------------------------------------


 

month continuing through and until December 31, 2015. Additional details to be
addressed below in section 2.

 

Dates

 

Months

 

Square Footage

 

Rate

 

Monthly

 

Total

 

11/14/2014 – 12/31/2015

 

14

 

7,493

 

$

27.00

 

$

16,859.25

 

$

236,029.50

 

 

I.                                         “Additional Rent”:  Subtenant will
not be responsible for any Operating Expenses and Electrical Costs (as those
terms are defined in the Master Lease), except to the extent Subtenant utilizes
services in excess of those customarily provided to all tenants, in which event,
Subtenant will pay for any charges for such excess services.  By way of example,
and not limitation, if there is a charge for after normal business hours usage
of the air conditioning, heating and venting system, Tenant shall pay to
Sublandlord the charge for such excess use.

 

J.                                        “First Month’s Rent AND Security
Deposit”: On execution of this Sublease by Subtenant, and upon Master Landlord’s
written consent to this Sublease, Subtenant shall deposit with Sublandlord the
amount of $16,859.25 (the “First Month’s Rent), which amount shall be applied
against the first month’s rent due hereunder on the Date hereof.  (If a partial
calendar month remains after the initial 30 day abatement, then the First
Month’s Rent deposit shall be applied against the Base Rent due for the partial
calendar month following the abatement period and the remainder applied to Base
Rent due for the next calendar month.  On December 1, 2014, after application of
the remainder of the First Month’s Rent deposit, Subtenant shall pay any
remaining Base Rent to Sublandlord for the month of December, 2014.)   In
addition, Subtenant has deposited, on the date hereof, In addition, and upon
execution of this Sublease by Subtenant, and upon Master Landlord’s written
consent to this Sublease, Subtenant shall deposit the amount of $67,437.00 (the
“Security Deposit”) as security for Subtenant’s faithful performance of
Subtenant’s obligations herein contained. Provided no event of default has
occurred prior thereto, Sublandlord shall apply $16,859.25 of the Security
Deposit each month during the last three (3) months in payment of Base Rent for
such month.

 

2.                                      GRANTING CLAUSE.  Sublandlord, in
consideration of the Base Rent to be paid and the covenants and agreements to be
performed by Subtenant and upon the terms and conditions hereinafter stated,
does hereby lease, and Subtenant in consideration of the covenants and
agreements to be performed by Sublandlord and upon the terms and conditions in
this Sublease, does hereby take and lease from Sublandlord, the Sublease
Premises.  In addition to the Sublease Premises, Subtenant shall be entitled,
without charge use of the (30) unreserved parking spaces provided under the
Master Lease.  All other terms and conditions related to parking shall be
subject to the Master Lease.

 

3.                                      MASTER LEASE.  This Sublease is subject
and subordinate to that certain Office Lease Agreement (the “Original Master
Lease”), dated April 8, 2010 (by and between Master Landlord, as landlord, and
Sublandlord, as tenant covering the Sublease Premises) and is attached hereto as
Exhibit “A”.  The term “Master Lease” shall mean the Original Master Lease and
any amendments prior to the date of this Sublease.  This Sublease is made
subject to all applicable covenants, restrictions, agreements, terms and
conditions of the Master Lease. Subtenant shall comply in all respects with the
obligations of the tenant under the Master Lease.  In the event the specific
terms of this Sublease are in conflict with the terms of the Master Lease, then
the specific terms of this Sublease shall prevail.  Subtenant acknowledges
receipt of a copy of the Master Lease.

 

2

--------------------------------------------------------------------------------


 

4.                                      MASTER LANDLORD’S CONSENT.  Pursuant to
the Master Lease, this Sublease is subject to Master Landlord’s written consent
and shall not be effective without such consent.  Sublandlord and Subtenant
hereby agree, for the benefit of the Master Landlord, that this Sublease and
Master Landlord’s consent hereto shall not (a) create privity of contract
between Master Landlord and Subtenant; (b) be deemed to have amended the Master
Lease in any regard; and (c) be construed as a waiver of Master Landlord’s right
to consent to any assignment of the Master Lease by Sublandlord or any further
subletting of Sublease Premises, or as a waiver of the Sublandlord’s or the
Master Landlord’s right to consent to any assignment by Subtenant of this
Sublease or any sub-letting of the Sublease Premises or any part thereof

 

5.                                      CONDITION OF THE SUBLEASE PREMISES. 
Subtenant shall accept possession of the Sublease Premises on an “AS IS, WHERE
IS” basis, in whatever physical condition the same may be, and Sublandlord makes
no representations or warranties of any kind or nature, express, implied, or
otherwise, or any covenants of any kind or nature, with regard to the condition
of the Sublease Premises or with respect to the fitness thereof for Subtenant’s
intended uses or the quality of or manner of any services provided or to be
provided by Master Landlord, and any such representations, warranties or
covenants are hereby expressly disclaimed by Sublandlord and waived by
Subtenant.  Notwithstanding the foregoing, Sublandlord shall remove all employee
personal effects from the Premises prior to the Commencement Date, and shall
deliver the Premises in broom clean condition on the Commencement Date.

 

6.                                      CONSENT TO SUBTENANT IMPROVEMENTS. 
Sublandlord has no obligation to construct any leasehold improvements in the
Premises and Subtenant agrees to take possession of the Sublease Premises in “AS
IS” condition.  Subtenant has requested Sublandlord and Master Landlord’s
approval to repaint, recarpet and construct improvements required to connect the
Sublease Premises with the adjacent suite 875, at Subtenant’s sole cost (or
Master Landlord’s sole cost [as may be agreed between Subtenant and Master
Landlord]).  Subject to approval from the Master Landlord, and provided
Subtenant adheres to all provisions of the Master Lease and this Sublease
regarding construction of alterations to the Sublease Premises, Sublandlord
approves these alterations per the attached plan exhibit Space Plan.

 

7.                                      USE; COMPLIANCE WITH LAWS.  Subtenant
shall use the Sublease Premises in accordance with the provisions governing
Sublandlord’s use, as Tenant, under the Master Lease.

 

8.                                      RENT.

 

A.                                   Base Rent.  All Base Rent and other
payments required to be made by Subtenant to Sublandlord hereunder shall be
payable to Sublandlord at the address set forth in Section 1B above, or at such
other address as Sublandlord may specify from time to time by written notice
delivered in accordance herewith.  Such Base Rent and other regularly scheduled
payments shall be payable on or before the first (1st) day of each calendar
month (without demand, set-off or deduction) commencing as of the Base Rent
Commencement Date.  Base Rent for any fractional month at the beginning or end
of the Sublease Term shall be prorated based on the actual number of days
remaining in the calendar month.  Additional rent that is not a regularly
scheduled payment shall be payable within ten (10) days after written notice
from Sublandlord.

 

3

--------------------------------------------------------------------------------


 

B.                                     Late Charge.  In the event that any
monthly installment of the Base Rent, and any other sums due under this Sublease
(collectively, the “Rent”), or any other payment required to made by Subtenant
under this Sublease is not paid by the fifth (5th) business day following the
due date, a service charge of five percent (5%) of such amounts due shall become
due and payable in addition to the amounts due.  Said service charge is for the
purpose of reimbursing Sublandlord for the extra costs and expenses in
connection with the handling and processing of late payments.  In addition to
such service charge, if any Rent payment is not paid by the fifth (5th) business
day following the day on which it becomes due, Subtenant shall pay to
Sublandlord, in addition to such Rent payment and the service charge and without
the requirement of any further notice, interest on such Rent payment calculated
at the prime rate as published in the Wall Street Journal plus five percent (5%)
from the date such Rent payment was due until paid by Subtenant.

 

C.                                     Non-Waiver of Rights.  If Sublandlord, at
any time or times, shall accept Rent or any other sum due to it hereunder after
the same shall become due and payable, such acceptance shall not excuse delay
upon subsequent occasions, or constitute, or be construed as, a waiver of any of
Sublandlord’s rights hereunder.

 

D.                                    Independent Obligations.  Any term or
provision of this Sublease to the contrary notwithstanding, the covenants and
obligations of Subtenant to pay Base Rent and Additional Rent hereunder shall be
independent from any obligations, warranties or representations, express or
implied, if any, of Sublandlord herein contained.

 

9.                                      SECURITY DEPOSIT.  As security for the
faithful performance by Subtenant of all of its obligations under this Sublease
and for the payment of any damages to which Sublandlord may be entitled in the
event of a default by Subtenant under this Sublease, Subtenant will deposit with
Sublandlord the Security Deposit stated in Section 1J.  The Security Deposit
shall not be deemed to be held in trust by Sublandlord and Sublandlord may
commingle the Security Deposit with other funds of Sublandlord and shall hold
the Security Deposit without liability for interest and as security for the
performance by Subtenant of Subtenant’s covenants and obligations under the
Sublease, it being expressly understood that, except as provided above in
Section 1, such deposit shall not be considered an advance payment of Rent or a
measure of Sublandlord’s damages in case of an event of default by Subtenant The
Security Deposit shall be returned to Subtenant by Sublandlord without interest,
within thirty (30) days after the expiration of the Sublease Term, or renewal
thereof, if applicable, provided that Subtenant has fully and faithfully carried
out all of the terms, covenants and conditions under this Sublease.  If
Subtenant defaults with respect to any provision of this Sublease, including,
but not limited to, the provisions relating to the payment of the Rent,
Sublandlord shall have the right, but shall not be required to, at any time
during the Sublease Term to use, apply or retain all or any part of the Security
Deposit: (i) for the payment of any of the Rent or any other sum in default;
and/or (ii) for the payment of any other amount which Sublandlord may spend or
become obligated to spend by reason of Subtenant’s default, and/or (iii) to cure
any default of Subtenant, and if Sublandlord does so, Subtenant shall, within
thirty (30) days of written demand,  deposit with Sublandlord an additional sum
to make the sum equal to the original Security Deposit amount, so that
Sublandlord shall have the full Security Deposit available throughout the
Sublease Term.

 

10.                               ASSIGNMENT AND SUBLETTING.  Subtenant shall
not have the right to assign this Sublease or to sublet the whole or any part of
the Sublease Premises without the prior written consent of Sublandlord and the
Master Landlord.  All other Assignment and Subletting

 

4

--------------------------------------------------------------------------------


 

provisions shall be per the Master Lease in governing any future assignment or
subletting by Subtenant.

 

11.                               SUBTENANT’S INSURANCE; WAIVER OF SUBROGATION. 
Subtenant shall provide the insurance required of Sublandlord, as Tenant, under
the Master Lease.  Subtenant shall name Sublandlord and Master Landlord as
additional insureds and loss payees, as applicable.  Subtenant shall furnish
evidence of insurance as required of Sublandlord, as Tenant, under the Master
Lease.  Sublandlord and Subtenant waive all rights to recover against each other
for any loss or damage to their respective tangible personal or real property
(whether owned or leased) from any cause covered by insurance maintained by each
of them, including their respective deductibles or self-insured retentions. 
Sublandlord and Subtenant will cause their respective insurers to issue
appropriate waivers of subrogation rights endorsements to all property insurance
policies maintained by each party.  Each party shall give the other party
written notice if a waiver of subrogation is unobtainable.  If a waiver is
unobtainable, then neither party nor their insurers shall waive such subrogation
rights.  The waiver by Subtenant shall extend to the Master Landlord for any
loss or damage covered by insurance maintained by Subtenant

 

12.                               SUBLANDLORD’S OBLIGATIONS.  Sublandlord shall
have no obligation to perform any of Master Landlord’s obligations under the
Master Lease, including, without limitation, (i) providing any of the services
that Master Landlord has agreed to provide pursuant to the Master Lease (or
required by law), or (ii) furnishing the electricity to the Sublease Premises
that Master Landlord has agreed to furnish pursuant to the Master Lease (or
required by law), or (iii) making any of the repairs or restorations that Master
Landlord has agreed to make pursuant to the Master Lease (or required by law),
(iv) complying with any laws or requirements of any governmental authorities, or
(v) take any other action that Master Landlord has agreed to provide, furnish,
make, comply with, or take, or cause to be provided, furnished, made, complied
with or taken under the Master Lease.  Subtenant shall have no rights against
Sublandlord arising out of the Master Landlord’s failure to perform any of its
obligations under the Master Lease.

 

13.                               INDEMNIFICATION.  Subtenant shall indemnify,
defend and hold Sublandlord and Master Landlord harmless, and their respective
owners, representatives, agents, contractors, employees and such others, to the
same extent, and in the same manner, as required of Sublandlord, as Tenant,
under the Master Lease

 

14.                               EVENTS OF DEFAULT.  An event of default under
this Sublease shall occur if Subtenant fails to pay or perform (after any
applicable notice from Sublandlord and/or Master Landlord) within the time
periods or manner as required of Sublandlord, as Tenant, under the Master
Lease.  It is the intent of the parties to replicate and adopt herein the
provisions of the Master Lease applicable to an event of default as between
Subtenant (in place of Tenant) and Sublandlord (in place of Landlord).

 

15.                               REMEDIES.  Sublandlord shall have the remedies
afforded Master Landlord under the Master Lease for an event of default by
Subtenant under the Sublease.  It is the intent of the parties to replicate and
adopt herein the provisions of the Master Lease applicable to remedies following
an event of default as between Subtenant (in place of Tenant) and Sublandlord
(in place of Landlord).

 

16.                               COMMISSIONS. Sublandlord and Subtenant each
represent to the other that no brokers, other than Peloton Commercial Real
Estate (“Sublandlord’s Broker”), LA Realty

 

5

--------------------------------------------------------------------------------


 

Partners (“Sublandlord’s Broker”) and SAVILLS STUDLEY(“Subtenant’s Broker”) have
been or will be involved in the negotiation of this Sublease.  Sublandlord will
be responsible to pay the commission, if any, owed to Sublandlord’s Broker and
Subtenant’s Broker pursuant to the terms of separate agreements. Sublandlord and
Subtenant hereby indemnify each other from any claims, losses, damages
(including attorneys’ fees) resulting from a breach of the above representation
by the defaulting party.

 

17.                               COUNTERPARTS. This Sublease may be executed in
multiple counterparts, each of which shall constitute an original. It shall not
be necessary that the signatures on behalf of all parties appear on each
counterpart hereof. All counterparts hereof shall collectively constitute a
single agreement.

 

18.                               ADDITIONAL PROVISIONS.  This Sublease and all
the rights of parties hereunder are subject and subordinate to the Master
Lease.  Subtenant shall perform all affirmative covenants of Sublandlord, as
Tenant, under the Master Lease and shall refrain from performing any act which
is prohibited by the negative covenants of Sublandlord, as Tenant under the
Master Lease, where the obligation to perform or refrain from performing is by
its nature imposed upon the party in possession of the Subleased Premises.  If
practicable, Subtenant shall use its best efforts to perform affirmative
covenants which are also covenants of Sublandlord under the Master Lease at
least five (5) days prior to the date when Sublandlord’s performance is required
under the Master Lease.

 

19.                               EXISTING FURNITURE Upon Commencement of the
Sublease Term, Sublandlord hereby transfers all right, title and interest of
Sublandlord to specific furniture, fixtures, and equipment listed on
Exhibit “B”, attached hereto, and to existing and connected data cabling
(collectively “FF&E”) currently in place within the Premises for the price of
one dollar ($1.00).

 

20.                               ADDENDUM: EXHIBIT D PER MASTER LEASE
Sublandlord hereby foregoes, and, therefore, Subtenant shall have no rights to,
the addendum rights outlined in Exhibit D of the Master Lease or elsewhere in
the Master Lease, which include passing on the non-transferable rights of:
Option to Extend, Termination Option and Right of First Offer.

 

21.                               NOTICES AND CONSENTS.  All notices, demands,
requests, consents or approvals which may or are required to given by either
party to the other shall be in writing and shall be deemed given when received
or refused if sent by United States registered or certified mail, postage
prepaid, return receipt requested, or if sent by overnight commercial courier
service, or by hand delivery and addressed to the party at the address specified
in the Basic Provisions and Definitions or at such other place as a party may
from time to time designate by notice in writing to the other party.  Each party
agrees promptly to deliver a copy of each notice, demand, request, consent or
approval from such party to Master Landlord and promptly to deliver to the other
party a copy of any notice, demand, request, consent or approval received from
Master Landlord.

 

22.                               SUBLANDLORD’S RESERVED RIGHTS.  Sublandlord
reserves the right, on 48 hours prior notice, or earlier notice as may be
reasonable under the circumstances if an emergency, to enter the Premises to
confirm compliance with the Sublease or to remedy a default by Subtenant.  In
addition, the Master Landlord shall have the right to access the Sublease
Premises at any time and for any purpose permitted under the Master Lease.

 

6

--------------------------------------------------------------------------------


 

23.                               LIMITATION OF LIABILITY OF SUBLANDLORD.  In no
event of a breach by Sublandlord or Master Landlord will the measure of damages
include, nor will Sublandlord or Master Landlord be liable for, any amounts for
loss of profits, income or savings or indirect, consequential, speculative or
punitive damages of any party, including third parties and Subtenant waives all
claims against Sublandlord and Master Landlord for such damages.

 

24.                               CONSENTS.  Wherever consent by Master Landlord
is required under the Master Lease, Sublandlord’s consent shall also be
required.  Except as specifically set forth herein, Sublandlord agrees that
whenever its consent or approval is required hereunder, or where something must
be done to Sublandlord’s satisfaction, Sublandlord shall not unreasonably
withhold or delay such consent or approval; provided, however, that whenever the
consent or approval of Master Landlord, the landlord under a superior lease, or
the mortgagee under a mortgage shall be withheld for any reason whatsoever,
Sublandlord shall not be deemed to be acting unreasonably if it shall also
withhold its consent or approval.

 

25.                               Holding Over.  Sublandlord shall charge
Subtenant the amount that would be charged to Sublandlord under the Master Lease
for holding over.  In addition, Sublandlord shall have the rights of the Master
Landlord to seek eviction of Subtenant by reason of any holding over. 
Furthermore, Subtenant shall be liable for any damages against Sublandlord by
reason of Subtenant’s holding over.  If, however, Subtenant retains possession
of the Sublease Premises following termination of the term of this Sublease by
reason of (i) entering into an agreement or direct lease with Master Landlord
and (ii) Master Landlord recognizing that the Master Lease with Sublandlord has
terminated, then the provisions of this paragraph regarding holding over shall
no longer be applicable.

 

[signatures on following page]

 

7

--------------------------------------------------------------------------------


 

Executed by Sublandlord this          day of October, 2014.

 

 

FLIPSWAP, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

Executed by Subtenant this 20th day of October, 2014.

 

 

Emmaus Life Sciences, Inc.

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Printed Name:

 

 

Title:

 

 

8

--------------------------------------------------------------------------------

 

EXHIBIT SPACE PLAN

 

9

--------------------------------------------------------------------------------


 

[g75332mg03i001.jpg]

 

10

--------------------------------------------------------------------------------

 

EXHIBIT A

MASTER LEASE

 

11

--------------------------------------------------------------------------------


 

EXHIBIT B

INVENTORY

 

12

--------------------------------------------------------------------------------
